                Case 4:20-mc-00002-JAS Document 2 Filed 02/11/20 Page 1 of 13



 1
     Michael Aaron Harwin, P.C.
 2   239 North Church Ave.
 3   Tucson, Arizona 85701
     (520) 624-3500
 4
     (520) 624-9207 Fax
 5
     michael@michaelharwin.com
 6

 7   Michael A. Harwin
 8   Arizona Bar No. 015787
     Pima County Computer No. 64916
 9
     Attorneys for Petitioners
10

11
                      IN THE UNITED STATES DISTRICT COURT
12                        FOR THE DISTRICT OF ARIZONA
13

14
     Colin Reilly and Sacha Reilly,               No.
15
             Petitioners,                          MEMORANDUM OF LAW IN
16                                                        SUPPORT OF
17         v.                                      PETITION TO QUASH THIRD
                                                       PARTY SUMMONS
18
     United States of America,
19

20           Respondent.
21

22          The petitioners Colin Reilly and Sacha Reilly (“Petitioners”), through
23
     undersigned counsel, hereby submit a memorandum of law in support of the
24

25   petition to quash third-party summons issued to Richard Schickel (the “Petition”)
26
     filed contemporaneously herewith and respectfully request that the Court grant the
27

28   Petition in its entirety.
29


                                              1
               Case 4:20-mc-00002-JAS Document 2 Filed 02/11/20 Page 2 of 13



 1
     I.      FACTUAL STATEMENT
 2
     A.      2010 Tax Liability Settlement, IRS Collection Efforts & Richard
 3
             Schickel’s Representation
 4

 5
             In about May 2016, the Internal Revenue Service (“IRS” or the “Service”)
 6
     and petitioners Colin Reilly and Sacha Reilly (collectively, “Petitioners”) reached
 7
     a potential settlement agreement concerning Petitioners’ 2010 tax liability, which
 8

 9   is set forth in an IRS form called a “Offer to Waive Restrictions on Assessment
10
     and Collection of Tax Deficiency and to Accept Overassessment.” Petitioners
11

12   agreed that they owed $1,570,461 and interest thereon, which, at that time, was
13
     about $284,947.00. The parties also agreed that Petitioners had no deficiencies
14

15   and therefore no additional tax liability for 2009, 2011 and 2012.
16
             Soon thereafter, the IRS began to take collection actions against Petitioners,
17

18
     which came to include several notices of intent to levy and, no later than
19
     September 2016, one or more liens on Petitioners’ property in Arizona.
20
             Petitioners were – and still are – unable to make a $1.8 million lump sum
21

22   payment, as the IRS demanded. So, in about November 2016, they hired Richard
23
     Schickel, a former IRS officer and enrolled agent whose principal office is located
24

25   in Tucson and who is licensed to practice before the Service. 1 Mr. Schickel was
26

27

28   1
         https://www.irs.gov/tax-professionals/enrolled-agents/active-enrolled-agents-and-
29   the-freedom-of-information-act (last visited on Feb. 11, 2020) (in attached file,
                                                2
             Case 4:20-mc-00002-JAS Document 2 Filed 02/11/20 Page 3 of 13



 1
     retained to negotiate an installment payment plan and avoid a further escalation of
 2
     IRS collection efforts.
 3

 4         At or about that time, Schickel verbally informed IRS agents that he
 5
     represented Petitioners and filed a completed and signed Form 2848 Power of
 6

 7   Attorney and Declaration of Representative with the Service on behalf of each
 8
     Petitioner individually.
 9

10         In 2017, Schickel drafted financial disclosure forms with the Service, as the
11
     IRS sometimes requires for the purpose of determining how a taxpayer can satisfy
12

13
     an outstanding tax liability. These forms, known as a “433-A” and a “433-B”

14   provide information about Petitioners’ personal financial circumstances and the
15
     financial circumstances of their business(es), respectively.
16

17         After several prior rounds of negotiations, on information and belief IRS
18
     officer Gayla Davis failed to accept Petitioners’ offer to payment schedule. Davis
19

20   claimed, in effect, on information and belief, that it was not a bona fide offer and
21
     instead, in the language of the Internal Revenue Manual, was an “installment
22

23
     agreement request made to delay collections.” See Internal Revenue Manual
24
     section 5.14.3.3.2. According to Davis, there was “no economic reality” to the
25

26
     proposal, which the Manual defines, in relevant part, as “a proposed monthly

27

28   naming Schickel as an “active” enrolled agent and providing his Tucson office
29   address).
                                               3
             Case 4:20-mc-00002-JAS Document 2 Filed 02/11/20 Page 4 of 13



 1
     payment amount [that] is nominal (for example $1 per month) or so small it does
 2
     not come close to reflecting the taxpayer’s ability to pay….” I.R. Manual section
 3

 4   5.14.3.3(3)(a). Davis further stated, incorrectly, that Petitioners had the ability to
 5
     pay the entire $1.8 million in a single lump sum immediately.
 6

 7         Not only are Davis’ assessments not true, Petitioners’ proposal amount was
 8
     no small sum. Subsequently, the IRS rejected Petitioners’ offer to pay $7,500 per
 9

10   month for one year, amounting to $90,000, and then $12,500 per month thereafter,
11
     which amounts to $150,000 per year. In no sense are these sums “nominal” or so
12

13
     small that they do not reflect Petitioners’ ability to pay. Rather, they show

14   Petitioners’ willingness to pay their 2010 tax liability, which Petitioners
15
     acknowledge is due and owing.
16

17         On information and belief, in all negotiations and communications with the
18
     Service concerning collection of the 2010 tax liability and related interest,
19

20   Schickel represented Petitioners.
21
     B.    The IRS Issues The Summons To Schickel
22

23
           On January 24, 2020, IRS Special Agent Andrea Nemati (“Nemati”) issued
24
     a summons to Schickel that requests the production of documents and Schickel’s
25

26
     testimony in connection with a criminal investigation into Colin Reilly (the

27   “Summons”). See Summons, at 5. The date and time for appearance is February
28
     24, 2020. Id.
29


                                                4
             Case 4:20-mc-00002-JAS Document 2 Filed 02/11/20 Page 5 of 13



 1
     on February 24, 2020.
 2
           The Summons, which is vast in scope and highly intrusive, requests the
 3

 4   production of documents relating to all financial transactions over 9 years as
 5
     follows:
 6

 7          FOR THE YEARS: 2010 – 2018…[a]ny and all documents in your
           custody or control relative to the financial transactions of: COLIN
 8
           REILLY…[and] SACHA REILLY…[i]ncluding but not limited to the
 9         following: …
10
                All books, records, bank statements, canceled checks, deposit tickets,
11
                work-papers, financial statements, correspondence and other pertinent
12              documents furnished by or on behalf of the above named client(s) for the
13
                preparation of state and federal income tax returns and for any other
                entity in which either or both of them have a financial interest, including
14              but not limited to:
15
                All records used in or resulting from the preparation of federal and state
16
                income tax returns consisting of but not limited to work-papers, notes,
17              papers, memoranda and correspondence used or prepared by you relative
18
                to the preparation of the aforementioned returns.
19
                Copies of federal and state income and payroll tax returns, state sales tax
20              returns and amended tax returns. ·
21
                All records, books of account and other documents or papers relative to
22              financial transactions of the principals.
23
                All client billing records relative to this client to include records
24
                disclosing the dates and types of service rendered; client account cards;
25              billing invoices; records reflecting the dates, amounts, purpose, and
                method of all payments (cash or check); and all correspondence with this
26
                client.
27

28              All documents provided and relating to the collection of tax liabilities
                and the collection process. All Forms 433-A and 433-B in your
29


                                                5
                Case 4:20-mc-00002-JAS Document 2 Filed 02/11/20 Page 6 of 13



 1
                 possession, whether complete or partially complete. All
 2               documents/information used to prepare the Forms 433-A and 433-B.
 3
                 Any correspondence in reference to the above-named individuals and
 4               their entities, including but not limited to emails, letters, and
 5
                 facsimiles.
 6
     (emphasis in original).
 7
            After learning about the Summons, Petitioners retained undersigned counsel,
 8

 9   who met telephonically with IRS. At that time, Nemati stated that the
10
     investigation’s object was evasion in payments and, as undersigned understood
11

12   possibly criminal failure to pay income tax. See, e.g., United States v. DeTar, 832
13
     F.2d 1110 (9th Cir. 1987) (elements of offense are “(1) willfulness and (2) failure
14

15   to pay tax when due”). As discussed, Petitioners have offered to pay hundreds of
16
     thousands of dollars per year using post-assessment installment payment
17

18
     procedures established by the Service. In no sense can their conduct be considered
19
     willful.
20
            Also, during conversations with IRS, agents mentioned that Petitioners
21

22   appeared to live beyond their means as they are stated in documents filed with the
23
     IRS. It is entirely unclear what basis the IRS has for this conclusion, which,
24

25   indeed, appears to be no more than fact-free speculation. The entire exercise of
26
     opening a criminal investigation and issuing a summons of vast scope appears to
27

28   be a hard-ball tactic to squeeze money from Petitioners that they do not have.
29


                                               6
              Case 4:20-mc-00002-JAS Document 2 Filed 02/11/20 Page 7 of 13



 1
     Furthermore, the IRS knows that the target of the summons, Schickel, represented
 2
     Petitioners with respect to post-assessment collection – a posture that is on the
 3

 4   verge of litigation – and therefore, some responsive documents are privileged.
 5
            For these, and other reasons discussed below, the Court should grant the
 6

 7   Petition in its entirety.
 8
     II.    ARGUMENT
 9

10   A.     The Summons Was Not Issued In Good Faith
11
            The Court must quash the Summons, as the IRS is not acting in good faith in
12

13
     accordance with the standards first articulated in United States v. Powell, 379 U.S.

14   48, 85 S.Ct. 248, 13 L.Ed.2d 112 (1964), to wit (1) whether the investigation is
15
     conducted for a legitimate purpose; (2) whether the material sought is relevant to
16

17   that purpose; (3) that the IRS is not already in possession of the material sought;
18
     and (4) and that the IRS has complied with the applicable administrative
19

20   requirements.
21
            The IRS is not conducting the investigation for a legitimate purpose as the
22

23
     true purpose is to pressure Petitioners to make a $1.8 million lump sum payment
24
     which they cannot afford, not to investigate a tax offense. As discussed, Petitioners
25

26
     have proposed an installment payment agreement in accordance with IRS post-

27   assessment procedures in amounts that equal hundreds of thousands of dollars per
28
     year. These offers show an unequivocal willingness to pay Petitioners’ taxes.
29


                                               7
             Case 4:20-mc-00002-JAS Document 2 Filed 02/11/20 Page 8 of 13



 1
           The Service’s unsupported speculation about Petitioners’ ability to pay is
 2
     neither here nor there. The IRS must have some specific facts on which to base a
 3

 4   grossly overbroad and intrusive third-party summons. See, e.g., Tedder & Assoc. v.
 5
     U.S., 77 F.3d 1166 (9th Cir. 1996) (quashing third-party summons, where there
 6

 7   were “no discrepancies” between returns and documents already in IRS
 8
     possession); see also Nuechter v. U.S., 2001 WL 1244757 (C.D. Cal. July 13,
 9

10   2001) (quashing summons, in part, where issued based on suspicion that luxury
11
     house sale was straw purchase because student owner abandoned it after significant
12

13
     renovations). The apparent lack of any concrete evidence of willfulness shows that

14   this case is about coercive debt collection, not a tax offense.
15
           Also, the Summons demands irrelevant documents. Indeed, a blunderbuss
16

17   request for records relating to any and all financial transactions occurring over
18
     nine years, without any limitation, necessarily encompasses a host of materials
19

20   unrelated Petitioners 2010 tax liability or ability to pay it. Furthermore, as shown,
21
     the IRS already conducted an audit and later agreed that Petitioners do not have
22

23
     any deficiencies with respect to their 2011 and 2012 taxes.
24
           Also, the Summons demands federal tax returns and other forms that are
25

26
     already in the IRS’ possession.

27   B.    Overbreadth
28

29


                                                8
             Case 4:20-mc-00002-JAS Document 2 Filed 02/11/20 Page 9 of 13



 1
           Also, the Summons is overbroad, as it demands materials unrelated to
 2
     Petitioners’ 2010 tax liability or even collection activity relating to that tax
 3

 4   liability, and concerning tax years for which the Service already agreed Petitioners
 5
     have no tax deficiency. See, e.g., Nuechter v. United States, 2001 WL 1244757
 6

 7   (C.D. Cal. July 13, 2001) (citing United States v. Cox, 73 F.Supp.2d 751, 758
 8
     (S.D.Tex. 1999)) (stating that “[a] taxpayer can challenge a summons, not only by
 9

10   showing an absence of good faith…but also upon the separate ground of
11
     overbreath” and granting motion to quash, in part, on this basis).
12

13
           The IRS cannot, as it has done here, issue a summons that is “overbroad and

14   disproportionate to the end sought” or to pursue a “fishing expedition” through
15
     third-party records. See United States v. Theodore, 479 F.2d 749 (4th Cir. 1973).
16

17   Petitioners have made a credible proposal to pay their debt using IRS sanctioned
18
     procedures that will result in substantial annual payments and payment in full over
19

20   time. It does not appear that the IRS has anything beyond speculation to show that
21
     Petitioners can make the immediate $1.8 million lump sum payment that the
22

23
     Service demands. In light of this posture, a highly intrusive, blunderbuss summons
24
     demanding nine-years of records concerning numerous financial transactions is
25

26
     overbroad, unreasonable and a fishing expedition. Furthermore, the IRS has

27   ignored meritorious privilege claims when drafting the Summons. For this reason,
28
     too, the Court should quash the Summons.
29


                                                 9
             Case 4:20-mc-00002-JAS Document 2 Filed 02/11/20 Page 10 of 13



 1
     C.    Privilege
 2
           Also, the Court should quash the Summons, as it requests privileged
 3

 4   materials, including workproduct created because of anticipated litigation. See
 5
     Upjohn Co. v. U.S., 449 U.S. 383 (1981) (work product privilege applies to IRS
 6

 7   summons). The workproduct doctrine applies to documents prepared by
 8
     nonattorney agents and representatives, such as Schickel or parties themselves,
 9

10   such as Petitioners. See Fed.R.Civ.P., 26(b)(3)(A) (privilege extends to materials
11
     prepared “by or for another party or its representative (including the other party's
12

13
     attorney, consultant, surety, indemnitor, insurer, or agent)”); see also Nichol v. City
14
     of Springfield, 2015 WL 13229184 (D.Ore. Dec. 18, 2015) (modifying subpoena to
15
     exclude workproduct-privileged documents created by nonlawyer co-worker).
16

17         Also, it was reasonable to anticipate litigation in light of the IRS’ aggressive
18
     collection activities with respect to a $1.8 million liability. See, e.g., Barmes v.
19

20   I.R.S., 60 F. Supp.2d 896 (S.D. Ind. 1998) (memos are workproduct, where created
21
     in anticipation of a suit to foreclose tax liens); see also Hodges, Grant &
22

23   Kaufmann v. U.S. Dep’t of Treasury, 768 F.2d 719 (5th Cir. 1985) (stating that
24
     documents “prepared in anticipation of dealing with the IRS” “well have been
25

26   prepared in anticipation of an administrative dispute and this may constitute
27
     ‘litigation’ within the meaning of Rule 26”). Furthermore, due to the parties’
28

29


                                                10
             Case 4:20-mc-00002-JAS Document 2 Filed 02/11/20 Page 11 of 13



 1
     inability to agree on a payment plan, this matter inevitably was heading for
 2
     litigation, which, in fact, is what has occurred.
 3

 4         Therefore, the Service should not be permitted to compel production of
 5
     documents reflecting either Schickel’s or Petitioner’s opinions or mental
 6

 7   impressions concerning the IRS collection matter or any witness statements or
 8
     similar investigative material created or obtained in connection with the collection
 9

10   matter, See, e.g., Bickler v. Senior Lifestyle Corp., 266 F.R.D. 379 (D. Ariz. 2010)
11
     (holding that such materials are privileged workproduct).
12

13
           Also, the Summons demands confidential communications that the tax

14   practitioner privilege should shield from disclosure. See 26 U.S.C. § 7525(a)(1)
15
     (providing that “[w]ith respect to tax advice, the same common law protections of
16

17   confidentiality which apply to a communication between a taxpayer and an
18
     attorney shall also apply to a communication between a taxpayer and any federally
19

20   authorized tax practitioner to the extent the communication would be considered a
21
     privileged communication if it were between a taxpayer and an attorney”).
22

23
           As an enrolled agent, Schickel is a tax practitioner whose communications
24
     with Petitioners about the collection matter are privileged.
25

26
           It is true that, in the ordinary case, Petitioners could not invoke the privilege

27   in a federal criminal tax case. See 26 U.S.C. 7525(a)(2) (limiting tax practitioner
28
     privilege to noncriminal administrative and judicial cases). Here, however,
29


                                                11
             Case 4:20-mc-00002-JAS Document 2 Filed 02/11/20 Page 12 of 13



 1
     communications were made in the context of a civil collections matter.
 2
     Furthermore, the Service’s switch from civil collection to criminal investigation is
 3

 4   not justified and appears to be solely in aid of civil collection. Under these
 5
     circumstances, the Service should be estopped from arguing that the privilege does
 6

 7   not apply.
 8
            For these reasons, too, the Court should grant the Petition.
 9

10   III.   CONCLUSION
11
            For the reasons discussed above and in the Petition contemporaneously filed
12

13
     herewith, the Court should grant the Petition in its entirety.

14          RESPECTFULLY SUBMITTED this 11th day of February, 2020.
15
                                          /s/ Michael A. Harwin
16
                                      Michael A. Harwin, Esq.
17                                    Attorney for Petitioners
18

19

20

21

22

23

24

25

26

27

28

29


                                               12
           Case 4:20-mc-00002-JAS Document 2 Filed 02/11/20 Page 13 of 13



 1
                                 SERVICE CERTIFICATE
 2

 3
     I hereby certify that a copy of the foregoing document was mailed by certified or
 4
     registered mail on this 11th day of February, 2020, to:
 5

 6

 7   Richard Schickel                           Andrea Nemati
     2846 W. Magee Road                         Special Agent, IRS-CI
 8
     Tucson, Arizona 85742                      300 West Congress St, Suite 2M
 9                                              Tucson, Arizona 85701
10
     United States Attorney’s Office            United States Department of Justice
11
     Attn: Civil Process Clerk                  Attorney General of the United States
12   405 West Congress St, Suite 4800           Attn: Civil Process Clerk
13
     Tucson, AZ 85701-5040                      950 Pennsylvania Ave NW
                                                Washington, DC 20530-0001
14

15

16
     By:         /s/ Michael A. Harwin
17
           Michael A. Harwin
18
           Attorney for Petitioners
19

20

21

22

23

24

25

26

27

28

29


                                              13
